DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature Documents “Distance measure for impedance spectra for quantified evaluations” by Slocinski and “surgical instrumentation: the true cost of instrument trays and a potential strategy for optimization by Mhlaba.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “210” has been used to designate both a display and computer system in Fig. 8
reference character 1760 has been used twice in Fig. 19A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
133, 142, 144 in Fig. 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
visualization system 208 (Fig. 7, uses reference sign 209)
1134c as disclosed in Para. 0135
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
The drawings are objected to because:
1134 in Fig. 15 should read 1134c
visualization system 209 in Fig. 13 should read visualization system 208
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Para. 0303, “sensing devices 46140a-d” should read --sensing devices 136140a-d--
Para. 0303, “electrodes 36125a-d” should read –electrodes 136125a-d--
Thrice in Para. 0303, “sensing device 36140a” should read --sensing device 36140a--
Para. 0303, “sensing device 36140b” should read --sensing device 36140b--
Para. 0303, “sensing device 36140c” should read --sensing device 36140c--
Para. 0303, “sensing device 36140d” should read --sensing device 36140d--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, 15 and 16 recite the limitation “an electrical generator” in line 2. It is unclear if the applicant is referring to the same electrical generator of claim 11 or a distinct electrical generator. For examination purposes, the generators will be read as the same. 
Claims 14, 15 and 16 recite the limitation “a therapeutic signal” in line 2. It is unclear if the applicant is referring to the same therapeutic signal of claim 11 or a distinct therapeutic signal. For examination purposes, the therapeutic signals will be read as the same. 
Claims 14, 15 and 16 recite the limitation “an excitable tissue stimulating signal” in line 3. It is unclear if the applicant is referring to the same excitable tissue stimulating signal of claim 11 or a distinct excitable tissue stimulating signal. For examination purposes, the excitable tissue stimulating tissues will be read as the same. 
Claims 14, 15 and 16 recite the limitation “a combination signal” in line 3. It is unclear if the applicant is referring to the same combination signal of claim 11 or a distinct combination signal. For examination purposes, the combination signals will be read as the same. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Paul (U.S. PGPub. No. 20140121659).
Regarding claim 1, Paul teaches:
An electrosurgical device, comprising: a controller comprising an electrical generator; (Para. 0035, controller 80, generator 26)
a surgical probe comprising a distal active electrode, (Para. 0024; Fig. 6, catheter 18, electrode 16)
wherein the active electrode is in electrical communication with an electrical source terminal of the electrical generator; (Para. 0025; Fig. 1, generator 26, cable 58 attaches to generator, read as electrical source terminal)
and a return pad in electrical communication with an electrical return terminal of the electrical generator, (Para. 0033, 0041; Fig. 1, Fig. 3, electrode 22 is in electrical connection with the sensing circuit, read as return terminal, and generator)
wherein the electrical generator is configured to source an electrical current from the electrical source terminal, (Para. 0034)
and wherein the electrical current sourced by the electrical generator combines characteristics of a therapeutic electrical signal and characteristics of an excitable tissue stimulating signal. (Para. 0034, 0037, 0041; Fig. 1, Fig. 3, source 60, signal source 62; wherein both source 60 and signal source 62 are connected to the generator; source (+) and sense (+) become a single line to electrode 16)
Regarding claim 2, Paul teaches:
The electrosurgical device of claim 1, (described above)
wherein the therapeutic electrical signal is a radiofrequency signal having a frequency greater than 200kHz and less than 5MHz. (Para. 0034)
Regarding claim 3, Paul teaches:
The electrosurgical device of claim 1, (described above)
wherein the excitable tissue stimulating signal is an AC signal having a frequency less than 200 kHz. (Para 0037)
Regarding claim 4, Paul teaches:
The electrosurgical device of claim 1, (described above)
wherein the electrical current sourced by the electrical generator comprises at least one alternating therapeutic electrical signal and at least one alternating excitable tissue stimulating signal. (Para. 0037; AC excitation signal)
Regarding claim 7, Paul teaches:
The electrosurgical device of claim 1, (described above)
wherein the return pad further comprises at least one sensing device having a sensing device output, (Para. 0040, 0064; Fig. 1, sensor 64 is electrically connected to return electrode 22)
and the sensing device is configured to determine a stimulation of an excitable tissue by the excitable tissue stimulating signal. (Para. 0037; response voltage is sensed by sensor)
Regarding claim 11, Paul teaches:
An electrosurgical system comprising: a processor; (Para. 0036; Fig. 1, ECU 80)
and a memory coupled to the processor, (Para. 0035; Fig. 1, memory 82)
the memory configured to store instructions executable by the processor to: (Para. 0035)
cause an electrical generator to combine one or more characteristics of a therapeutic signal with one or more characteristics of an excitable tissue stimulating signal to form a combination signal; (Para. 0040-0041; Fig, 1-3, ablation signal source 60, source (+) and sense (+) lines joined connector 42 at catheter to create combine signal; wherein the source (+) is derived from the ablation signal source 60 within generator 26)
cause the electrical generator to transmit the combination signal into a tissue of a patient through an active electrode in physical contact with the patient; (Fig. 3, electrode 16 in body)
and receive a sensing device output signal from a sensing device disposed within a return pad in physical contact with the patient. (Para. 0041; Fig. 3, electrode 22, complex impedance block 70)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in further view of Messerly (U.S. PGPub. No. 20110082486).
Regarding claim 5, Paul teaches:
The electrosurgical device of claim 1, (described above)
Paul teaches monitoring the amplitude of the excitable tissue stimulating signal (Para. 0065), but does not explicitly disclose the amplitude being modulated.
In related electrosurgical device art, Messerly teaches the processor controlling the drive signals to make necessary adjustments in the amplitude in response to the tissue impedance (Para. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Paul based on the teachings of Messerly to incorporate wherein the electrical current sourced by the electrical generator comprises a therapeutic electrical signal amplitude modulated by the excitable tissue stimulating signal in order to better control the output of the device and produce predictable results.  
Regarding claim 15, Paul teaches:
The electrosurgical system of claim 11, (described above)
wherein the instructions executable by the processor to cause an electrical generator to combine one or more characteristics of a therapeutic signal with one or more characteristics of an excitable tissue stimulating signal to form a combination signal (Para. 0040-0041; Fig, 1-3, ablation signal source 60, source (+) and sense (+) lines 
Paul teaches monitoring the amplitude of the excitable tissue stimulating signal (Para. 0065), but does not explicitly disclose the amplitude being modulated.
In related electrosurgical device art, Messerly teaches the processor controlling the drive signals to make necessary adjustments in the amplitude in response to the tissue impedance (Para. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Paul based on the teachings of Messerly to incorporate wherein the electrical current sourced by the electrical generator comprises a therapeutic electrical signal amplitude modulated by the excitable tissue stimulating signal in order to better control the output of the device and produce predictable results.  
Regarding claim 16, the Paul/Messerly combination teaches:
The electrosurgical system of claim 11, (described above)
wherein the instructions executable by the processor to cause an electrical generator to combine one or more characteristics of a therapeutic signal with one or more characteristics of an excitable tissue stimulating signal to form a combination signal (Para. 0040-0041; Fig, 1-3, ablation signal source 60, source (+) and sense (+) lines joined connector 42 at catheter to create combine signal; wherein the source (+) is derived from the ablation signal source 60 within generator 26)
comprises instructions executable by the processor to cause the electrical generator to offset a DC value of the therapeutic signal by an amplitude of the excitable tissue stimulating signal.
. 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul.
Regarding claim 6, Paul teaches:
The electrosurgical device of claim 1, (described above)
Paul does not explicitly disclose DC offset, however, read as broadly as claimed, the DC offset can be any offset of the signal. One of ordinary skill in the art would recognize that any signal would be slightly altered due to DC bias from the equipment or environment. Thus, it would be obvious to one of ordinary skill in the art to recognize that the electrical current sourced by the electrical generator comprising a therapeutic electrical signal would have a DC offset that is effected by a second signal, such as the tissue stimulated signal. 
Regarding claim 8, Paul teaches:
The electrosurgical device of claim 7, (described above)
In an alternative embodiment, Paul teaches an additional controller, ECU 34, that receives the sensing device output from sensor 64 (Para. 0044). Therefore, it would have been obvious to one of ordinary skill in the art to combine the capabilities of ECU 80 with ECU 34 in order to reduce the number the components necessary within the device and centralize the controlling power.  

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in further view of Mashiach U.S. PGPub. No. 20140371802). 
Regarding claim 9, the Paul/Mashiach combination teaches:
The electrosurgical device of claim 8, (described above)
wherein the controller comprises a processor and at least one memory component in data communication with the processor, (Para. 0035-0036; Fig. 1, ECU 80, memory 82)
and wherein the at least one memory component stores one or more instructions (Para. 0035)
In related electrosurgical art, Mashiach teaches various amplitudes across electrodes depending on various distance from the nerve, read as a distance from the active electrode to an excitable tissue (Para. 0126). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Paul based on the teachings of Mashiach to incorporate determining a distance from the electrode to the excitable tissue (Mashiach, Para. 0126) and using a sensing device (Mashiach, Para. 0087) in order to facilitate the appropriate electric field of strength for the desired procedure (Mashiach, Para. 0136). 
Regarding claim 10, the Paul/Mashiach combination teaches:
The electrosurgical device of claim 9, (described above)
wherein the at least one memory component stores one or more instructions that, when executed by the processor, (Para. 0035)
cause the processor to alter a value of at least one characteristic of the therapeutic electrical signal when the distance of the active electrode from an excitable tissue is less 
Regarding claim 12, Paul teaches:
The electrosurgical system of claim 11, (described above)
wherein the memory is configured to further store instructions executable by the processor to: (Para. 0035)
Paul does not explicitly disclose determining a distance from the active electrode to the tissue using the sensing device.
In related electrosurgical art, Mashiach teaches various amplitudes across electrodes depending on various distance from the nerve, read as a distance from the active electrode to an excitable tissue (Para. 0126). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Paul based on the teachings of Mashiach to incorporate determining a distance from the electrode and excitable tissue (Mashiach, Para. 0126) and using a sensing device (Mashiach, Para. 0087) in order to facilitate the appropriate electric field of strength for the desired procedure (Mashiach, Para. 0136). 
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record fails to disclose “wherein the memory is configured to further store instructions executable by the processor to: cause the controller to alter one or more characteristics of the therapeutic signal when the distance from the active 
The Examiner has cited Paul and Mashiach as the most pertinent prior art reference, which teaches a similar electrosurgical device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the controller altering one or more characteristics when the distance is less than a predetermined value”. The identified prior art describes determining the distance of electrodes when the catheter is positioned at a specific distance from the nerve, but does not disclose altering a voltage or any other characteristics in response to the distance. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Regarding claim 14, the prior art of record fails to disclose “wherein the instructions executable by the processor to cause an electrical generator to combine one or more characteristics of a therapeutic signal with one or more characteristics of an excitable tissue stimulating signal to form a combination signal comprises instructions executable by the processor to cause the electrical generator to alternate the therapeutic signal and the excitable tissue stimulating signal” as indicated in claim 14 as a whole.
Examiner has cited Paul as the most pertinent prior art reference, which teaches a similar electrosurgical device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach the processor to “alternate the therapeutic signal and the excitable tissue stimulating signal”. The identified prior art describes determining the therapeutic signal and excitable tissue stimulating signal and combining those signals. 
Claims 17-19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “alter the electrical output of the electrical generator in at least one characteristic of the therapeutic signal when the distance between the location of the active electrode configured to transmit the electrical output of the electrical generator into the patient tissue and the location of the at least one sensing device is less than a pre-determined value” as indicated in claim 17 and 19 as a whole.
For similar reasons disclosed above in claim 13, claims 17, 19 and their dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794